Case: 14-10582      Document: 00513280681         Page: 1    Date Filed: 11/20/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                      No. 14-10582                                 FILED
                                                                            November 20, 2015
                                                                              Lyle W. Cayce
UNITED STATES OF AMERICA,                                                          Clerk

                                                 Plaintiff-Appellee

v.

HECTOR DANIEL MACIAS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:12-CV-813
                              USDC No. 4:14-CV-252


Before DAVIS, JONES, and HAYNES, Circuit Judges.
PER CURIAM: *
       Hector Daniel Macias, federal prisoner # 37027-177, was convicted of two
drug-related charges and was sentenced to serve 264 months in prison and a
five-year term of supervised release. His 28 U.S.C. § 2255 motion was denied,
and a judge of this court denied his COA motion. He next filed a motion for
relief from judgment under Federal Rule of Civil Procedure 60(b). The district
court construed this motion as an unauthorized successive § 2255 motion and


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10582    Document: 00513280681    Page: 2   Date Filed: 11/20/2015


                                No. 14-10582

transferred the matter to this court. That matter was docketed as Case No.
14-10437 and dismissed.
      Thereafter, Macias filed a Federal Rule of Civil Procedure 59(e) motion
to alter or amend the judgment in which he argued that the district court
misconstrued his Rule 60(b) motion and improperly transferred it to this court.
The district court denied the Rule 59(e) motion, and Macias timely noticed his
appeal from this order.   This notice of appeal places the propriety of the
underlying judgment, the transfer order, before this court. See Martinez v.
Johnson, 104 F.3d 769, 771 (5th Cir. 1997).
      We are now faced with Macias’s request for a certificate of appealability
(COA) to appeal the transfer order. Because the transfer order is not a final
order, no COA is needed to appeal it. See United States v. Fulton, 780 F.3d
683, 688 (5th Cir. 2015), cert. denied, 2015 WL 5772739 (Nov. 2, 2015) (No. 15-
6348). Macias’s request for a COA is DENIED AS UNNECESSARY.
      Our examination of Macias’s filings, the record, and pertinent authority
shows no error in connection with the district court’s conclusion that Macias’s
Rule 60(b) motion was best construed as an unauthorized successive § 2255
motion because it raised new claims of ineffective assistance of counsel. See
Gonzalez v. Crosby, 545 U.S. 524, 530, 532 & n.4 (2005); United States v.
Hernandes, 708 F.3d 680, 681 (5th Cir. 2013) (applying Gonzalez to a § 2255
motion). Accordingly, we AFFIRM the district court’s transfer order.




                                      2